PER CURIAM:
Godfrey Llewellyn Spencer appeals the district court’s order granting relief on his *701motion for reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). As Spencer received the relief he sought, and we find no reversible error in the granting of Spencer’s motion, we affirm for the reasons stated by the district court. United States v. Spencer, No. 7:91-cr-00138-jct-9, 2008 WL 4200169 (W.D.Va. Sept. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.